Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 2 November 2022. The amendments to the specification has overcome the objection to the disclosure. The amendments to the claims have overcome the 35 USC 112 rejections, the 35 UC 102(a)(1) rejections and the 35 USC 103 rejections. The terminal disclaimer filed on 2 November 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17/126,902 and US patent 11,358,904 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly the obviousness-type double patenting rejections are withdrawn.
Election/Restrictions
Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2022. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application 2016/0087274.
This reference teaches a two-dimensional perovskite material having a Dion-Jacobson crystal phase which has the formula A’Ak-1NbkO3k+1 where A is at least one of potassium and sodium, k is 2, 3 or 4 and A is at least one of La, Ce, Pr, Nd, Sm, Eu, Gd, Ca and Sr. Thus the reference suggests to one of ordinary skill in the art a material having a Dion-Jacobson crystal phase which has the formula A’Ak-1NbkO3k+1 where A’ is at least one of potassium and sodium, k is 3 or 4 and A is two of La, Ce, Pr, Sm, Eu, Gd, and Sr. The taught material comprises a first layer (A’) having a positive charge and a second layer (Ak-1NbkO3k+1) having a negative charge which are laminated. The taught k values of 3 or 4 fall within the claimed n range and the taught A’ definition meets the X definition claimed in this application. The suggested two A elements suggests the formula can A’(A11-nA2n)k-1NbkO3k+1 or A’A1k-1-nk-nA2nk-nNbkO3k+1 where A1 is selected from the group consisting of  La, Ce, Pr, Sm, Eu, Gd, and Sr; A2 is selected from the group consisting of  La, Ce, Pr, Sm, Eu, Gd, and Sr and is different from A1; 0<n<1 and the kn-n is the same as m in the formulas of the claims in this application. Thus the reference suggests formulas 1 and 2c of this application. Since the suggested two-dimensional perovskite materials having a Dion-Jacobson crystal phase have formulas which fall within that claimed, one of ordinary skill in the art would expect that the suggested material to have a relative permittivity at  kHz to fall within the claimed range, absent any showing to the contrary. 
While the reference does not teach monolayer nanosheets exfoliated from a layered 2-D perovskite material as taught in claims 9-12, these claims do not require the material of claim 1 to be in this form. Thus claims 9-12 only further limit the monolayer nanosheets exfoliated from a layered 2-D perovskite material embodiment of claim 1. Since these claims implicitly also include all of other embodiments of claim 1, in that suggested by the reference, the reference suggests these claims. 
Allowable Subject Matter
Claims 2, 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion of the cited prior art of record of a layered 2-D perovskite material having at least one of the forms/structures given in claim 1 and having the formula 2a or 2b. There is no teaching or suggestion of the cited prior art of record of a layered 2-D perovskite material having at least one of the forms/structures given in claim 1 and having formula 1 where X comprises a cationic compound and the cationic compound is at least one of the cationic compounds defined in claims 6 and 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/23/22